Citation Nr: 0708053	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hidradenitis (as a 
residual of a neck injury).




REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1953 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In April 2006, the Board remanded the claim for additional 
development of the evidence and readjudication. 


FINDINGS OF FACT

1.  In February 1985, the RO denied the veteran's claim for 
service connection for a neck condition, including 
hidradenitis (inflammation of the sweat gland) of the neck.  

2.  The additional evidence received since that February 1985 
decision does not relate to an unestablished fact necessary 
to substantiate this claim, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating 
this claim.  


CONCLUSIONS OF LAW

1.  The RO's February 1985 decision denying the veteran's 
claim for service connection for a neck condition, including 
hidradenitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 31, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Court held, with 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial (i.e., material 
evidence).  Kent, 20 Vet App. at 10.  On June 14, 2006, VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).  

The RO sent the veteran an initial VCAA notice letter in 
February 2002.  Although this letter explained that he was 
required to submit new and material evidence to reopen his 
claim, it did not explain the particular kind of evidence 
necessary to overcome the prior deficiency.  So in April 
2006, the Board remanded the claim, in part to provide VCAA 
notice that would comply with the holding in Kent.  In April 
and September 2006, the Appeals Management Center (AMC) sent 
him VCAA notice letters that specifically explained the 
elements required to establish service connection that were 
found insufficient in the previous denial.  These letters 
also notified him of the kind of evidence that would be 
needed to overcome the prior deficiency, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The April and September 2006 
letters also specifically requested that he submit any 
evidence in his possession pertaining to this claim.  Thus, 
the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II and Kent.

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the February 2002 VCAA notice to the veteran 
did not cite the laws and regulations governing nor describe 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  In 
April 2006, the Board remanded the claim in part to correct 
this deficiency.  This information was provided in the April 
and September 2006 VCAA letters, and also in the December 
2006 supplemental statement of the case (SSOC).  So the 
requirements of Dingess have been satisfied.  But regardless, 
since the Board will conclude below that the preponderance of 
the evidence is against reopening the veteran's claim for 
service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  In this 
particular case at hand, fully compliant VCAA notice was not 
provided until after the RO's initial adjudication of the 
claim in September 2002.  So obviously this did not comply 
with the Court's preferred sequence of events.  Nonetheless, 
in situations such as this, the Court has clarified that 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice, followed by 
readjudication of his claim, such that he is not prejudiced.  
See again Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or SSOC, is sufficient to cure a timing defect).   

Here, the April and September 2006 VCAA notice letters 
provided the veteran with ample opportunity to respond before 
the most recent December 2006 SSOC, wherein the RO 
readjudicated his claim based on the additional evidence that 
had been obtained since the initial rating decision in 
question, SOC, and any prior SSOCs.  He responded to each of 
these letters by stating he did not have any additional 
information or evidence to submit (see his May and October 
2006 responses).  In January 2007, he responded to the 
December 2006 SSOC by once again indicating he did not have 
any additional information or evidence to submit. So under 
these circumstances, the Board finds he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Pelegrini II, 
18 Vet. App. at 122-24, and Mayfield, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); see also 
Prickett, 20 Vet. App. at 376.  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  An attempt was made to obtain 
additional private treatment records from Mercy Hospital and 
Holyoke Soldiers', but no records were available.  And 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
whether new and material evidence has been received to reopen 
the claim.


Reopening the Claim for Service Connection for Hidradenitis 
(as a Residual of a Neck Injury)

The veteran claims he injured his neck while in the military 
when he fell off a parked truck.  He says the injury required 
six stitches and became repeatedly infected.  As a result, he 
says he had to have a skin graft shortly after he was 
discharged from military service.

The veteran's initial claim for service connection for a neck 
condition, including hidradenitis, was denied by the RO in 
February 1985.  He did not appeal that decision, so it became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  This, in turn, means there must be new and material 
evidence since that decision to reopen the claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

This preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
Since the veteran's petition to reopen his claim was received 
in December 2001, the amended version of 38 C.F.R. §3.156(a) 
applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the February 1985 
decision included the veteran's SMRs, and records from Mercy 
Hospital dated in 1950 and 1955.  His SMRs were unremarkable 
for any neck injury.  The records showed he was treated for 
acne on his neck, face, and chest.  It was noted this 
condition pre-existed his military service.

Private medical records from Mercy Hospital indicated the 
veteran had a cyst surgically removed from the back of his 
neck in September 1950 - so prior to entering the military.  
In September 1955 (about four months after he was discharged 
from military service), records indicated he was treated for 
hidradenitis (i.e., swelling of the sweat glands) on the back 
of his neck.  It was noted that he had a history of having a 
dermoid cyst, which had gotten infected and was excised.  
A skin graft was performed in September and October 1955.  

In October 1984, the veteran filed a claim for service 
connection for residuals of a neck injury.  In the February 
1985 rating decision, the RO denied his claim because his 
SMRs did not note any treatment for a neck injury.  
Furthermore, the RO determined the dermoid cyst pre-existed 
service, as did the associated hidradenitis.  The RO 
concluded there was no evidence this condition was either 
incurred or aggravated during service.  

The evidence received since that February 1985 decision 
includes various statements from the veteran and his VAOPT 
records.  This evidence does not indicate the neck condition 
was incurred or aggravated during service.  His statements 
are duplicative of the allegations he made in October 1984 
when he originally filed for service connection.  The VAOPT 
records, dated from August 2001 to December 2005, note a 
self-reported history of neck surgery following an infection 
in Korea.  These records, although new, are not material.  
They do not substantiate that his neck condition was incurred 
during service - they only reiterate his previous allegations 
without providing any proof of the alleged injury.  
Furthermore, if the condition pre-existed service, they do 
not show it was aggravated during military service beyond the 
natural progression of the disease.  

For these reasons and bases, the veteran's petition to reopen 
the claim for service connection for hidradenitis (as a 
residual of a neck injury) must be denied because new and 
material evidence has not been submitted.



ORDER

The petition to reopen the claim for service connection for 
hidradenitis (as a residual of a neck injury) is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


